UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 FORM10-Q (MarkOne) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number:001-33756 Vanguard Natural Resources, LLC (Exact Name of Registrant as Specified in Its Charter) Delaware 61-1521161 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 5847 San Felipe, Suite 3000 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Telephone Number: (832)327-2255 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. xYes o No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).oYes x No Common units outstanding on May 12, 2011: 29,784,749. 4 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES TABLE OF CONTENTS Page GLOSSARY OF TERMS PART I- FINANCIAL INFORMATION Item 1. Unaudited Financial Statements Consolidated Statements of Operations 3 Consolidated Balance Sheets 4 Consolidated Statements of Members’ Equity 5 Consolidated Statements of Cash Flows 6 Consolidated Statements of Comprehensive Income (Loss) 7 Notes to Consolidated Financial Statements 8 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 41 PART II– OTHER INFORMATION Item 1. Legal Proceedings 42 Item 1A. Risk Factors 42 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 Item 3. Defaults Upon Senior Securities 43 Item 4. Removed and Reserved 43 Item 5. Other Information 43 Item 6. Exhibits 43 GLOSSARY OF TERMS Below is a list of terms that are common to our industry and used throughout this document: /day per day Mcf thousand cubic feet Bbls barrels Mcfe thousand cubic feet of natural gas equivalents Bcf billion cubic feet MGal thousand gallons Bcfe billion cubic feet equivalents MMBbls million barrels BOE barrel of oil equivalent MMBOE million barrels of oil equivalent Btu British thermal unit MMBtu million British thermal units Gal gallons MMcf million cubic feet MBbls thousand barrels MMcfe million cubic feet of natural gas equivalents MBOE thousand barrels of oil equivalent NGLs natural gas liquids When we refer to oil, natural gas and natural gas liquids in “equivalents,” we are doing so to compare quantities of natural gas liquids and oil with quantities of natural gas or to express these different commodities in a common unit. In calculating equivalents, we use a generally recognized standard in which 42 gallons is equal to one Bbl of oil or one Bbl of natural gas liquids and one Bbl of oil or one Bbl of natural gas liquids is equal to six Mcf of natural gas. Also, when we refer to cubic feet measurements, all measurements are at a pressure of 14.73 pounds per square inch. References in this report to (1) “us,” “we,” “our,” “the Company,” “Vanguard” or “VNR” are to Vanguard Natural Resources, LLC and its subsidiaries, including Vanguard Natural Gas, LLC (“VNG”), Trust Energy Company, LLC (“TEC”), VNR Holdings, LLC (“VNRH”), Ariana Energy, LLC (“Ariana Energy”), Vanguard Permian, LLC (“Vanguard Permian”), VNR Finance Corp. (“VNRF”), Encore Energy Partners GP LLC (“ENP GP”), Encore Energy Partners LP (“ENP”), Encore Energy Partners Operating LLC (“OLLC”), Encore Energy Partners Finance Corporation (“ENPF”), Encore Clear Fork Pipeline LLC (“ECFP”) and (2) “Vanguard Predecessor,” “Predecessor,” “our operating subsidiary” or “VNG” are to Vanguard Natural Gas, LLC. PART I– FINANCIAL INFORMATION Item 1. Financial Statements VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per unit data) (Unaudited) ThreeMonths Ended March 31, Revenues: Oil, natural gas and natural gas liquids sales $ $ Loss on commodity cash flow hedges ) ) Realized gain on other commodity derivative contracts Unrealized gain (loss) on other commodity derivative contracts ) Total revenues ) Costs and expenses: Production: Lease operating expenses Production taxes and marketing Depreciation, depletion, amortization, and accretion Selling, general and administrative expenses Total costs and expenses Income (loss) from operations ) Other income and (expense): Interest expense ) ) Realized loss on interest rate derivative contracts ) ) Unrealized gain (loss) on interest rate derivative contracts ) Other (2 ) — Total other expense ) ) Net income (loss) ) Less: Net loss attributable to non-controlling interest ) — Net income (loss)attributable to Vanguard unitholders $ ) $ Net income (loss)per Common and Class B units – basic & diluted $ ) $ Weighted average units outstanding: Common units – basic Common units – diluted Class B units – basic & diluted See accompanying notes to consolidated financial statements 3 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except unit data) March 31, December31, (Unaudited) Assets Current assets Cash and cash equivalents $ $ Accounts receivable, net Derivative assets Other current assets Total current assets Oil and natural gas properties, at cost Accumulated depletion (268,241 ) (248,704 ) Oil and natural gas properties evaluated, net– full cost method Other assets Goodwill Other intangible assets, net Derivative assets Deferred financing costs Other assets Total assets $ $ Liabilities and members’ equity Current liabilities Accounts payable Trade $ $ Affiliate Accrued liabilities: Lease operating Developmental capital Interest Production taxes and marketing Derivative liabilities Deferred swap premium liability Oil and natural gas revenue payable Other Current portion, long-term debt Total current liabilities Long-term debt Derivative liabilities Asset retirement obligations, net of current portion Other long term liabilities 82 11 Total liabilities Commitments and contingencies Members’ equity Members’ capital, 29,770,627 common units issued and outstanding at March 31, 2011 and 29,666,039 at December 31, 2010 Class B units, 420,000 issued and outstanding at March 31, 2011 and December 31, 2010 Accumulated other comprehensive loss (2,000 ) (3,032 ) Total VNR members’ equity Non-controlling interest in subsidiary Total members’ equity Total liabilities and members’ equity $ $ See accompanying notes to consolidated financial statements 4 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF MEMBERS’ EQUITY FOR THE THREE MONTHS ENDED March 31, 2, 2010 (in thousands, except per unit data) (Unaudited) Common Units Common Units Amount Class B Units Class B Units Amount Accumulated Other Comprehensive Loss Non-controlling Interest Total Members’ Equity Balance at January 1, 2010 $ $ $ ) $ — $ Distributions to members ($0.525 per unit to unitholders of record February 5, 2010 and May 7, 2010 and $0.55 per unit to unitholders of record August 6, 2010 and November 5, 2010, respectively) — (45,747 ) — (903 ) — — (46,650 ) Issuance of common units, net of offering costs of $530 — Issuance of common units in connection with Encore Acquisition — Redemption of common units (150 ) (3,651 ) — (3,651 ) Unit-based compensation — (324 ) — — — (185 ) Net income — Settlement of cash flow hedges in other comprehensive income — Non-controlling interest in subsidiary — Balance at December 31, 2010 $ $ $ ) $ $ Distributions to members ($0.56 per unit to unitholders of record February 7, 2011) — (16,613 ) — (235 ) — — (16,848 ) Reduction of equity proceeds for offering costs — (91 ) — (91 ) Unit-based compensation — Net loss — (30,412 ) — — — (19,638 ) (50,050 ) Settlement of cash flow hedges in other comprehensive income — ENP cash distributions to non-controlling interest — (12,278 ) (12,278 ) Balance at March 31, 2011 $ $ $ ) $ $ See accompanying notes to consolidated financial statements 5 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) ThreeMonthsEnded March 31, Operating activities Net income (loss) $ ) $ Adjustments to reconcile net income (loss) to net cash provided by operating activities: Depreciation, depletion, amortization, and accretion Amortization of deferred financing costs Unit-based compensation Non-cash compensation associated with phantom units granted to officers 27 Amortization of premiums paid on derivative contracts Amortization of value on derivative contracts acquired 52 Unrealized losses on other commodity and interest rate derivative contracts (10,560 ) Deferred taxes — Changes in operating assets and liabilities: Trade accounts receivable (1,703 ) (852 ) Other receivables — Payables to affiliates (212 ) Other current assets (851 ) (15 ) Price risk management activities, net (475 ) (46 ) Accounts payable and oil and natural gas revenue payable (392 ) Accrued expenses and other current liabilities (2,350 ) (3,721 ) Other assets 4 (80 ) Net cash provided by operating activities Investing activities Additions to property and equipment (244 ) (26 ) Additions to oil and natural gas properties (3,454 ) (1,594 ) Acquisitions of oil and natural gas properties (1,505 ) — Deposits and prepayments of oil and natural gas properties (2,638 ) (1,067 ) Net cash used in investing activities (7,841 ) (2,687 ) Financing activities Proceeds from borrowings Repayment of debt (145,500 ) (15,000 ) Distributions to members (16,848 ) (9,889 ) Offering costs (75 ) (23 ) Financing costs (121 ) — Purchase of units for issuance as unit-based compensation — (1,215 ) ENP distributions to non-controlling interest (12,278 ) — Net cash provided by financing activities (36,822 ) (9,727 ) Net increase (decrease) in cash and cash equivalents (311 ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information: Cash paid for interest $ $ See accompanying notes to consolidated financial statements 6 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (Unaudited) (in thousands) ThreeMonths Ended March 31, Net income (loss) $ ) $ Net gains from derivative contracts: Reclassification adjustments for settlements Other comprehensive income Comprehensive income (loss) $ ) $ See accompanying notes to consolidated financial statements 7 VANGUARD NATURAL RESOURCES, LLC AND SUBSIDIARIES NOTESTO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Description of the Business: We are a publicly traded limited liability company focused on the acquisition and development of mature, long-lived oil and natural gas properties in the United States. We own a 100% controlling interest, through certain of our subsidiaries, in properties and oil and natural gas reserves located in four operating areas: · the Permian Basin in west Texas and New Mexico; · south Texas; · the southern portion of the Appalachian Basin, primarily in southeast Kentucky and northeast Tennessee; and · Mississippi. In addition, we own an approximate 46.6% aggregate controlling interest through our subsidiary, ENP, in properties and oil and natural gas reserves located in four operating areas: · the Permian Basin in west Texas and New Mexico; · the Big Horn Basin in Wyoming and Montana; · the Williston Basin in North Dakota and Montana; and · the Arkoma Basin in Arkansas and Oklahoma. References in this report to (1) “us,” “we,” “our,” “the Company,” “Vanguard” or “VNR” are to Vanguard Natural Resources, LLC and its subsidiaries, including Vanguard Natural Gas, LLC, Trust Energy Company, LLC (“TEC”), VNR Holdings, Inc. (“VNRH”), Ariana Energy, LLC (“Ariana Energy”), Vanguard Permian, LLC (“Vanguard Permian”) and VNR Finance Corp. (“VNRF”) and (2) “Predecessor,” “our operating subsidiary” or “VNG” are to Vanguard Natural Gas, LLC. We were formed in October 2006 but effective January 5, 2007, Vanguard Natural Gas, LLC (formerly Nami Holding Company, LLC) was separated into our operating subsidiary and Vinland Energy Eastern, LLC ("Vinland"). As part of the separation, we retained all of our Predecessor’s proved producing wells and associated reserves. We also retained 40% of our Predecessor’s working interest in the known producing horizons in approximately 95,000 gross undeveloped acres and a contract right to receive approximately 99% of the net proceeds from the sale of production from certain producing gas and oil wells. In the separation, Vinland was conveyed the remaining 60% of our Predecessor’s working interest in the known producing horizons in this acreage, 100% of our Predecessor’s working interest in depths above and 100 feet below our known producing horizons. Vinland operates all of our existing wells in Appalachia and all of the wells that we drill in Appalachia. On December 31, 2010, we completed an acquisition pursuant to a purchase agreement with Denbury Resources Inc. (“Denbury”), Encore Partners GP Holdings LLC, Encore Partners LP Holdings LLC and Encore Operating, L.P. (collectively, the “Selling Parties” and, together with Denbury, the “Selling Parties”) to acquire (the “Encore Acquisition” or “Encore”) all of the member interest in ENP GP, the general partner of ENP and 20,924,055 common units representing limited partnership interests in ENP (the “ENP Units”), representing a 46.7% aggregate equity interest in ENP. As consideration for the purchase, we paid $300.0million in cash and paid $80.0 million in stock by issuing 3,137,255 VNR common units, at an agreed upon price of $25.50 per unit, valued at the closing price of $29.65 at December 31, 2010. In connection with closing of the Encore Acquisition, VNG entered into a Second Amended and Restated Administrative Services Agreement, dated December 31, 2010, with ENP, ENP GP, Encore Operating, L.P. (“Encore Operating”), OLLC and Denbury (the “Services Agreement”). The Services Agreement was amended solely to add VNG as a party and provide for VNG to assume the rights and obligations of Encore Operating and Denbury under the previous administrative services agreement going forward. Pursuant to the Services Agreement, VNG will provide certain general and administrative services to ENP, ENP GP and OLLC (collectively, the “ENP Group”) in exchange for a quarterly fee of $2.06 per barrel of oil equivalent of the ENP Group’s total net oil and gas production for the most recently-completed quarter, which fee is paid by ENP (the “Administrative Fee”). The Administrative Fee is subject to certain index-related adjustments on an annual basis. ENP also is obligated to reimburse VNG for all third-party expenses it incurs on behalf of the ENP Group. These terms are identical to the terms under which Denbury and Encore Operating provided administrative services to the ENP Group prior to the second amendment and restatement of the Services Agreement. 8 On March 24, 2011, VNR delivered a formal proposal to the chairman of the Conflicts Committee (the “Conflicts Committee”) of ENP GP, the general partner of ENP, to acquire all of the outstanding common units of ENP, for consideration of 0.72 common unit of VNR for each outstanding common unit of ENP in atransaction to be structured as a merger of ENP with VNG. The Conflicts Committee of ENP GP has retained Bracewell & Giuliani as legal advisors and Jefferies & Company as financial advisors to assist in the evaluation of the proposal from VNR. The proposal of VNR is subject to customary terms and conditions, including applicable board and special committee approvals and the negotiation of definitive agreements.The Conflicts Committee of ENP GP is currently considering the proposal. The fair value of the assets and liabilities we acquired on December 31, 2010 in the Encore Acquisition and cash flows associated with the transaction were included in the consolidated balance sheet as of December 31, 2010. We have consolidated ENP’s accounts since December 31, 2010, the acquisition date. See Note 2, Acquisitions, for additional information. 1. Summary of Significant Accounting Policies The accompanying financial statements are unaudited and were prepared from our records. We derived the consolidated balance sheet as of December31, 2010, from the audited financial statements filed in our 2010 Annual Report on Form10-K.Because this is an interim period filing presented using a condensed format, it does not include all of the disclosures required by U.S.generally accepted accounting principles (“GAAP”). You should read this Quarterly Report on Form10-Q along with our 2010 Annual Report on Form 10-K, which contains a summary of our significant accounting policies and other disclosures. In our opinion, we have made all adjustments which are of a normal, recurring nature to fairly present our interim period results. Information for interim periods may not be indicative of our operating results for the entire year. Additionally, our financial statements for prior periods include reclassifications that were made to conform to the current period presentation. Those reclassifications did not impact our reported net income, members’ equity, or net cash flows. As of March 31, 2011, our significant accounting policies are consistent with those discussed in Note 1 of our consolidated financial statements contained in our 2010 Annual Report on Form 10-K. (a) Basis of Presentation and Principles of Consolidation: The consolidated financial statements as of March 31, 2011 and December 31, 2010 and for the three months ended March 31, 2011 and 2010 include our accounts and those of our wholly owned subsidiaries.We present our financial statements in accordance with GAAP.All intercompany transactions and balances have been eliminated upon consolidation. (b) Use of Estimates: The preparation of financial statements in conformity with GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. The most significant estimates pertain to proved oil, natural gas and natural gas liquids reserves and related cash flow estimates used in impairment tests of oil and natural gas properties, the fair value of derivative contracts and asset retirement obligations, accrued oil, natural gas and natural gas liquids revenues and expenses, as well as estimates of expenses related to depreciation, depletion, amortization, and accretion. Actual results could differ from those estimates. (c) Non-controlling Interest: As of March 31, 2011, Vanguard owned approximately 46.6% of ENP's outstanding common units. Vanguard also owns 100% of ENP GP, which is ENP's general partner. Since December 31, 2010, the acquisition date, we consolidated ENP as we have the ability to control the operating and financial decisions and policies of ENP through our ownership of ENP GP and reflected the non-controlling interest as a separate element of members’ equity on our consolidated balance sheet. As presented in the accompanying unaudited consolidated balance sheet as of March 31, 2011, the $516.7 million of "non-controlling interest" represents third-party ownership interests other than Vanguard's in ENP. As presented in the accompanying unaudited consolidated statement of operations for the three months ended March 31, 2011, "net loss attributable to non-controlling interest" of $19.6 million represents ENP's results of operations attributable to third-party owners other than Vanguard. 9 2. Acquisitions On April 30, 2010, we entered into a definitive agreement with a private seller for the acquisition of certain oil and natural gas properties located in Mississippi, Texas and New Mexico. We refer to this acquisition as the “Parker Creek Acquisition.” The purchase price for said assets was $113.1 million with an effective date of May 1, 2010. We completed this acquisition on May 20, 2010. The adjusted purchase price of $114.3 million considered final purchase price adjustments of approximately $1.2 million. The purchase price was funded from the approximate $71.5 million in net proceeds from our May 2010 equity offering and with borrowings under the Company’s existing reserve-based credit facility. In conjunction with the acquisition, we entered into crude oil hedges covering approximately 56% of the estimated production from proved producing reserves through 2013 at a weighted average price of $91.70 per barrel. In accordance with the guidance contained within Accounting Standards Codification (“ASC”) Topic 805, the measurement of the fair value at acquisition date of the assets acquired in the Parker Creek Acquisition as compared to the fair value of consideration transferred, adjusted for purchase price adjustments, resulted in goodwill of $5.7 million, which was immediately impaired and recorded as a loss. The loss resulted from a decrease in oil prices used to value the reserves. On November 16, 2010, we entered into a Purchase Agreement with the Selling Parties to acquire all of the member interest in ENP GP, the general partner of ENP and 20,924,055 common units representing limited partnership interests in ENP, representing a 46.7% aggregate equity interest in ENP. As consideration for the purchase, we paid $300.0million in cash and paid $80.0 million in stock by issuing 3,137,255 VNR common units, at an agreed upon price of $25.50 per unit, valued at the closing price of $29.65 at December 31, 2010. We completed this acquisition on December 31, 2010. The acquisition was accounted for under the acquisition method of accounting in accordance with ASC 805 relating to "Business Combinations", which requires the assets and liabilities acquired be recorded at their fair values at the date of acquisition. The estimate of fair values resulted in goodwill of $421.0 million, which was recorded in the consolidated balance sheet at December 31, 2010. The following unaudited pro forma results for the three months ended March 31, 2010 show the effect on our consolidated results of operations as if the Parker Creek and the Encore Acquisitions had occurred on January 1, 2010. The pro forma results reflect the results of combining our statement of operations with the results of operations from the oil and gas properties acquired adjusted for (1) assumption of asset retirement obligations and accretion expense for the properties acquired, (2) the conversion of Encore’s method of accounting for oil and natural gas properties from the successful efforts method of accounting to the full cost method of accounting, (3) depletion expense applied to the adjusted basis of the properties acquired, (4) interest expense on additional borrowings necessary to finance the acquisitions, (5) the impact of additional common units issued in connection with our 2010 equity offering completed at the time of the Parker Creek Acquisition, (6) the impact of additional common units issued in connection with the Encore Acquisition and (7) the allocation of Encore’s pro forma net income to the non-controlling interest of Encore.The pro forma information is based upon these assumptions, and is not necessarily indicative of future results of operations (in thousands): Pro forma (in thousands, except per unit data) Three Months Ended March 31,2010 Total revenues $ Net income $ Net income attributable to non-controlling interest $ Net income attributable to VNR $ Net income per unit: Common& ClassB units – basic & diluted $ The amount of revenues and excess of revenues over direct operating expenses included in our 2011 consolidated statements of operations for the Parker Creek Acquisition are shown in the table that follows (in thousands). Direct operating expenses include lease operating expenses, selling, general and administrative expenses and production and other taxes. 10 Three Months Ended March 31, 2011 Parker Creek Revenues $ Excess of revenues over direct operating expenses $ The amount of revenues and earnings included in our 2011 consolidated statements of operations for the Encore Acquisition are shown in the table that follows (in thousands). Three Months Ended March 31, 2011 ENP Oil, natural gas and natural liquids revenues $ Net loss $ ) 3. Debt Our financing arrangements consisted of the following: Amount Outstanding Description InterestRate MaturityDate March 31, 2011 December 31, 2010 (in thousands) Senior secured reserve-based credit facility Variable (1) October 1, 2012 $ $ Term Loan Variable (2) December 31, 2011 ENP’s credit agreement Variable (3) March 7, 2012 Total debt Less: current obligations (399,000 ) (175,000 ) Total long term debt $ $ Variable interest rate was 3.0% at March 31, 2011 and December 31, 2010, respectively. Variable interest rate was 5.75% and 5.77% at March 31, 2011 and December 31, 2010. Weighted average interest rate was 2.8% at March 31, 2011 and December 31, 2010. Senior Secured Reserve-Based Credit Facility On January 3, 2007, we entered into a reserve-based credit facility under which our initial borrowing base was set at $115.5 million. In November 2010, our borrowing base under the reserve-based credit facility was reduced from $240.0 million to $225.0 million pursuant to our semi-annual redetermination. Also in November 2010, in connection with the Encore Acquisition, we entered into the Third Amendment to the Second Amended and Restated Credit Agreement to provide for certain amendments and modifications to allow us to incur indebtedness under, and grant the related security interests for the Term Loan discussed below. Such amendments and modifications include thegranting of a second priority lien on VNG’s interests in ENP GP and the ENP Units. In addition to the existing first priority liens on the assets of VNG and its subsidiaries, amounts outstanding under the reserve-based credit facility willalso besecured by asecond priority lien on VNG’s interest in ENP GP and the ENP Units. In December 2010, we entered into the Fourth Amendment to Second Amended and Restated Credit Agreement, which contains certain amendments necessary to exclude ENP GP’s pledge of the general partners interests issued by ENP that it owns as collateral securing the loans and other extensions of credit made to VNG pursuant to the Second Amended and Restated Credit Agreement. Additionally, the Fourth Amendment clarifies the amounts guaranteed by subsidiaries of VNG pursuant to guaranty agreements previously delivered by such subsidiaries. At March 31, 2011, we had $179.0 million outstanding under our reserve-based credit facility and the applicable margins and other fees increase as the utilization of the borrowing base increases as follows: Borrowing Base Utilization Percentage <50% >50% <75% >75% <90% >90% Eurodollar Loans Margin 2.25% 2.50% 2.75% 3.00% ABR Loans Margin 1.25% 1.50% 1.75% 2.00% Commitment Fee Rate 0.50% 0.50% 0.50% 0.50% Letter of Credit Fee 2.25% 2.50% 2.75% 3.00% 11 Our reserve-based credit facility contains a number of customary covenants that require us to maintain certain financial ratios, limit our ability to incur indebtedness, enter into commodity and interest rate derivatives, grant certain liens, make certain loans, acquisitions, capital expenditures and investments, merge or consolidate, engage in certain asset dispositions, including a sale of all or substantially all of the Company’s assets, or make distributions to our unitholders when our outstanding borrowings exceed 90% of our borrowing base. We received a waiver through April 2011 for an over hedged position in interest rate derivatives which occurred in October 2010 as a result of the reduction of outstanding borrowings utilizing the net proceeds of the October common unit offering. The credit agreement limits the amount of outstanding debt to be hedged to no greater than 85% of the actual outstanding balance. At March 31, 2011, we were in compliance with all of our debt covenants. In May 2011, the borrowing base was redetermined. See Note 11. Subsequent Events for further discussion. Our reserve-based credit facility required us to enter into a commodity price hedge position establishing certain minimum fixed prices for anticipated future production. See Note 5. Price and Interest Rate Risk Management Activities for further discussion. Term Loan Concurrent with the Encore Acquisition, VNG entered into a $175.0 million Term Loan with BNP Paribas to fund a portion of the consideration for the acquisition. Borrowings under the Term Loan are comprised entirely of ABR Loans or Eurodollar Loans as VNG may request. Interest onABR Borrowingsunder the Term Loan is payable quarterly on the last day of each March, June, September and December and accrues at a rate per annum equal to 6.50% plus the greater of (a) the prime rate in effect on such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of 1%, and (c) the Adjusted LIBO Rate in effect on such day plus 2%. Interest on Eurodollar Borrowings is payable on the last day of the interest period applicable to such borrowing, and in the case of a Eurodollar Borrowing with an interest period of more than three months' duration, each day prior to the last day of such interest period that occurs at intervals of three months' duration after the first day of such interest period. Amounts outstanding under the Term Loan may be prepaid prior to maturity, together with all accrued and unpaid interest relating to the amount prepaid, without prepayment penalty. The Term Loan contains various covenants, including restrictions on liens, restrictions on incurring other indebtedness without the lenders’ consent and restrictions on entering into certain transactions. The Term Loan matures the earlier ofthe first anniversary of the effective date (December 31, 2011) or the date following both the completion of any acquisition by Vanguard of the remainder of ENP and VNG’s execution and delivery of a new or amended and restated revolving credit facility replacing VNG’s current reserve-based credit facility. Amounts outstanding under the Term Loan are secured by a second priority lien on all assets of VNGand its subsidiaries securing VNG's current reserve-based credit facility(other than VNG’s interest in ENP GP and the ENP Units) and a first priority lien on VNG’s interest in ENP GP and the ENP Units. Our Term Loan contains a number of customary covenants that among other things require us to maintain certain financial ratios. At March 31, 2011, we were in compliance with the terms of our Term Loan. ENP’s Credit Agreement ENP entered into a five-year credit agreement dated March 7, 2007 (as amended, the “ENP Credit Agreement”). The Credit Agreement matures on March 7, 2012; therefore, all outstanding borrowings under the Credit Agreement are reflected as a current liability at March 31, 2011. ENP is currently evaluating its options including extending the term of the Credit Agreement, or refinancing under a new revolving credit facility. The Credit Agreement provides for revolving credit loans to be made to ENP from time to time and letters of credit to be issued from time to time for the account of ENP or any of its restricted subsidiaries. The aggregate amount of the commitments of the lenders under the Credit Agreement is $475.0 million.Availability under the Credit Agreement is subject to a borrowing base of $375.0 million, which is redetermined semi-annually and upon requested special redeterminations. As of March 31, 2011, there were $224.0 million of outstanding borrowings and $151.0 million of borrowing capacity under the Credit Agreement. In April 2011, the borrowing base was redetermined. See Note 11. Subsequent Events for further discussion. ENP incurs a quarterly commitment fee at a rate of 0.5 % per year on the unused portion of the ENP Credit Agreement. Obligations under the ENP Credit Agreement are secured by a first-priority security interest in substantially all of ENP’s proved oil and natural gas reserves and in the equity interests of ENP and its restricted subsidiaries. In addition, obligations under the ENP Credit Agreement are guaranteed by us and ENP’s restricted subsidiaries. Obligations under the ENP Credit Agreement are non-recourse to Vanguard. 12 Loans under the ENP Credit Agreement are subject to varying rates of interest based on (1) outstanding borrowings in relation to the borrowing base and (2) whether the loan is a Eurodollar loan or a base rate loan. Such loans bear interest at the applicable rate plus the applicable margin indicated in the following table: Ratio of Outstanding Borrowings to Borrowing Base <50% >50% <75% >75% <90% >90% Eurodollar Loans Margin 2.25% 2.50% 2.75% 3.00% ABR Loans Margin 1.25% 1.50% 1.75% 2.00% The “Eurodollar rate” for any interest period (either one, two, three, or six months, as selected by us) is the rate equal to the British Bankers Association LIBOR for deposits in dollars for a similar interest period. The “Base Rate” is calculated as the highest of: (1) the annual rate of interest announced by Bank of America, N.A. as its “prime rate”; (2) the Federal Funds Effective Rate plus 0.5 %; or (3) except during a “LIBOR Unavailability Period,” the Eurodollar rate (for dollar deposits for a one-month term) for such day plus 1.0 %. ENP’s Credit Agreement contains a number of customary covenants that requires ENP to maintain certain financial ratios, limits ENP’s ability to incur indebtedness, enter into commodity and interest rate derivatives, grant certain liens, make certain loans, acquisitions, capital expenditures and investments, merge or consolidate and engage in certain asset dispositions, including a sale of all or substantially all of the ENP’s assets. As of March 31, 2011, ENP was in compliance with all covenants of the ENP Credit Agreement. 4. Price and Interest Rate Risk Management Activities We have entered into derivative contracts with counterparties that are lenders under our financing arrangements to hedge price risk associated with a portion of our oil and natural gas production. While it is never management’s intention to hold or issue derivative instruments for speculative trading purposes, conditions sometimes arise where actual production is less than estimated which has, and could, result in overhedged volumes. Under fixed-priced commodity swap agreements, the Company receives a fixed price on a notional quantity in exchange for paying a variable price based on a market index. In addition, we sell calls, purchase puts or provide options to counterparties under swaption agreements to extend the swaps into subsequent years. Under put option agreements, we pay the counterparty an option premium, equal to the fair value of the option at the purchase date. At settlement date we receive the excess, if any, of the fixed floor over floating rate. Under collar contracts, we pay the counterparty if the market price is above the ceiling price and the counterparty pays us if the market price is below the floor price on a notional quantity. Put options for natural gas are settled based on the NYMEX price for natural gas at Henry Hub and collars are settled based on a market index selected by us at inception of the contract. We also enter into fixed LIBOR interest rate swap agreements with certain counterparties that are lenders under financing arrangements, which require exchanges of cash flows that serve to synthetically convert a portion of our variable interest rate obligations to fixed interest rates. Under ASC Topic 815 “Derivatives and Hedging,” all derivative instruments are recorded on the consolidated balance sheets at fair value as either short-term or long-term assets or liabilities based on their anticipated settlement date. We net derivative assets and liabilities for counterparties where we have a legal right of offset. Changes in the derivatives’ fair value are recognized currently in earnings unless specific hedge accounting criteria are met. For qualifying cash flow hedges, the unrealized gain or loss on the derivative is deferred in accumulated other comprehensive income (loss) in the equity section of the consolidated balance sheets to the extent the hedge is effective. Gains and losses on cash flow hedges included in accumulated other comprehensive income (loss) are reclassified to gains (losses) on commodity cash flow hedges or gains (losses) on interest rate derivative contracts in the period that the related production is delivered or the contract settles. The realized and unrealized gains (losses) on derivative contracts that do not qualify for hedge accounting treatment are recorded as gains (losses) on other commodity derivative contracts or gains (losses) on interest rate derivative contracts in the consolidated statements of operations. We have elected not to designate our current portfolio of derivative contracts as hedges.Therefore, changes in fair value of these derivative instruments are recognized in earnings and included as unrealized gains (losses) on other commodity derivative contracts or gains (losses) on interest rate derivative contracts in the consolidated statements of operations. As of March 31, 2011, we have open commodity derivative contracts covering our anticipated future production as follows: 13 Swap Agreements Gas Oil Contract Period MMBtu Weighted Average Fixed Price Bbls WTI Price VNG April 1, 2011 – December 31, 2011 $ $ January 1, 2012 – December 31, 2012 $ $ January 1, 2013 – December 31, 2013 — $ — $ January 1, 2014 – December 31, 2014 — $ — $ ENP April 1, 2011 – December 31, 2011 $ $ January 1, 2012 – December 31, 2012 $ $ January 1, 2013 – December 31, 2013 $ $ January 1, 2014 – December 31, 2014 — $ — $ Consolidated April 1, 2011 – December 31, 2011 $ $ January 1, 2012 – December 31, 2012 $ $ 85. 62 January 1, 2013 – December 31, 2013 $ $ January 1, 2014 – December 31, 2014 — $ — $ Swaptions Calls were sold or options were provided to counterparties under swaption agreements to extend the swap into subsequent years as follows: Oil Contract Period Bbls Weighted Average Fixed Price VNG January 1, 2012 - December 31, 2012 $ January 1, 2013 - December 31, 2013 $ January 1, 2014 - December 31, 2014 $ January 1, 2015 - December 31, 2015 $ Collars Gas Oil MMBtu Floor Ceiling Bbls Floor Ceiling Production Period VNG April 1, 2011 – December 31, 2011 $ $ — $
